DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one underlying support structure” of claims 6 and 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 5, 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0017, “foot portion 1” should be changed to “foot portion 2”
Appropriate correction is required.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1, “base support structure at plurality of fastening points” should be changed to “base support structure at a plurality of fastening points”
Claim 4, “wherein the horizontal central axis” should be changed to “wherein a horizontal central axis”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rogall (US 2006/0153675).
Regarding claim 1, Rogall discloses a bearing housing (42 of Figures; this is the only bearing support and partially surrounds the bearing so it is considered as a bearing housing) for use in a wind turbine, wherein the bearing housing is adapted to accommodate a bearing assembly (20 of Figures), 

the bearing housing is axially coupled to a base support structure (30 of Figures) at plurality of fastening points on the bearing housing (Para. 0025, 0027; 25 of Figures).
Regarding claim 2, Rogall discloses wherein the bearing housing (42 of Figures) is coupled to the base support structure (30 of Figures) using a fastener (Para. 0025, 0027; 25 of Figures).
Regarding claim 3, Rogall discloses wherein the base support structure (30 of Figures) is fabricated to have a substantially cylindrical profile (see Figures).
Regarding claim 4, Rogall discloses wherein the horizontal central axis of the bearing housing (42 of Figures) coincides with a horizontal central axis of the base support structure (30 of Figures).
Regarding claim 5, Rogall discloses wherein the bearing housing (42 of Figures) is a monolithic component.
Regarding claim 6, Rogall discloses wherein the plurality of fastening points (Para. 0025, 0027; 25 of Figures) are selected such that the stress distribution to at least one underlying support structure (inherent; base and/or tower of wind turbine) is even.
Regarding claim 7, Rogall discloses wherein the underlying support structure is at least one of a base and a tower portion of the wind turbine (inherent; base and/or tower of wind turbine).
Regarding claim 8, Rogall discloses wherein the bearing housing (42 of Figures) is composed of at least one of cast iron, an alloy and a composite material (inherent the bearing 
Regarding claim 9, Rogall discloses wherein the fastener is at least one of a weld, a bolt, and a magnet (25 of Figures).
Regarding claim 10, Rogall discloses a wind turbine comprising a bearing housing in accordance with claim 1 (see Figures).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takei (US 2012/0206131) discloses a bearing assembly comprising an inner ring and an outer ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Charles Reid Jr./             Primary Examiner, Art Unit 2832